Citation Nr: 0125982	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
partly from a February 1998 RO decision which granted service 
connection and a 10 percent rating for PTSD; the veteran 
appealed for a higher rating.  In September 1998 the RO 
assigned a higher rating of 30 percent for PTSD, and in 
October 2000 the RO assigned a higher rating of 50 percent 
for PTSD (effective with the date of service connection); the 
veteran continues to appeal for a higher rating.

This case also comes to the Board from an October 2000 RO 
decision which granted service connection and a 10 percent 
rating for a cervical spine disability; the veteran appealed 
for a higher rating.  In June 2001 the RO assigned a higher 
rating of 20 percent for the cervical spine disability 
(effective with the date of service connection); the veteran 
continues to appeal for a higher rating.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's PTSD has been manifested by some occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.

2.  Since the effective date of service connection, the 
veteran's cervical spine disability (including cervical 
spondylitis/spondylosis) has been manifested by no more than 
moderate limitation of motion, and no more than moderate 
intervertebral disc syndrome.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2. The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991);  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5290, 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Marine Corps from 
April 1969 to March 1973.  This included combat service as an 
infantryman in Vietnam.  On a medical history form for his 
service entrance examination, the veteran gave a history of 
nervous symptoms and back problems; objective examination was 
normal.  Service medical records show no psychiatric or 
cervical spine (neck) disorder, and the March 1973 service 
separation examination noted the neck, spine, and psychiatric 
system were normal.

There is no medical evidence of any psychiatric or cervical 
spine disorder until many years after service.

Private medical records from January 1997 through May 1997 
show the veteran was treated by Dr. Patrick A. Juneau III, 
M.D., for cervical spine and upper extremity symptoms.  
Diagnoses included cervical spondylotic radiculopathy.  Dr. 
Juneau indicated in May 1997 that the veteran had a good 
response to physical therapy, and his pain had diminished.  
The doctor also related that the veteran told him he had to 
carry heavy loads in the course of combat duties in service, 
and the doctor opined this led to the cervical spine 
condition.

The veteran filed his claim for service connection for PTSD 
and a cervical spine disorder in June 1997.

A July 1997 letter from Marjorie Bourgeois, a physical 
therapist, indicates that the veteran was receiving therapy 
for his cervical spine one to two times a week, and also 
using a home traction unit on a daily basis.  The letter 
indicates that Dr. Juneau found the veteran to have had 
trauma to his neck while in Vietnam, which was now 
manifesting itself as spurs which had placed pressure on at 
least one cervical nerve root.  The veteran was noted to have 
episodes of severe spasm and pain in the cervical region and 
in both upper extremities.  It was noted the veteran was 
unable to work from December 1996 to Februay 1997, but had 
since returned to his job as a fireman.

A VA spine examination given in September 1997 found the 
range of motion in the veteran's cervical spine to be forward 
flexion of 30 degrees, backward extension of 30 degrees, 
right and left lateral flexion of 40 degrees, and right and 
left rotation of 55 degrees.  He had no pain upon any 
movement.  X-rays showed mild degenerative changes between C5 
and C6, with minimal narrowing of the C5 and C6 disk.  The 
examiner diagnosed mild degenerative joint disease of the 
cervical spine with no restriction of movement, and noted 
that the physical exam was negative for radiculopathy.  

A VA psychological examination was given to the veteran in 
September 1997.  It was noted he had been married for 27 
years and had two children.  He remained employed as a 
fireman, a job he had done for over 23 years.  The veteran 
reported symptoms such as difficulty sleeping and nightmares 
and flashbacks of his Vietnam experiences.  It was noted that 
he had not received psychiatric treatment over the years 
until recently when a general practitioner prescribed 
medication for symptoms.  On current examination, 
psychological testing was performed, and the examiner 
concluded that the veteran was experiencing symptoms related 
to PTSD.

The veteran was given a psychiatric examination by the VA in 
September 1997.  He recounted his Vietnam combat experiences, 
and he also described stressful experiences in his civilian 
job as a firefighter.  He said he rarely missed work, except 
for a few months last year due to a neck problem.  The 
veteran indicated he had a few friends.  He related that he 
had been experiencing insomnia and nightmares, and occasional 
crying spells.  He said he was angry and moody at times.  On 
objective examination, it was noted the veteran had an 
anxious and depressed affect.  He was oriented, verbal, 
alert, and cooperative.  He had no active homicidal or 
suicidal ideations, but indicated that he had a bad temper 
and had heard the voice of his dead sister for the first time 
the previous week.  He denied any paranoid ideations.  The 
examiner found him to have no significant impairment of 
memory but his concentration might be slightly impaired.  The 
examiner's assessment was anxiety disorder not otherwise 
specified, as well as chronic PTSD.  The examiner gave the 
veteran a Global Assessment of Functioning (GAF) score of 75, 
and indicated his opinion that the veteran's social and 
occupational impairment from his anxiety disorder and PTSD 
was consistent with the presence of mild or transient 
symptoms.

In a rating decision in February 1998, the RO granted service 
connection for PTSD, assigning a disability rating of 10 
percent.

In an April 1998 letter, Dr. M. Douglas de Mahy, a 
psychologist, indicated he had provided psychotherapy to the 
veteran since November 1997.  The doctor related that the 
veteran exhibited the full range of symptoms associated with 
PTSD, but showed no indication of any other anxiety disorder.

The veteran was given another VA psychological examination in 
June 1998.  He said that he experienced nightmares, 
concentration problems, and crying spells.  It was noted he 
had been a fireman for the last 24 years and was a captain in 
that profession.  He said he had a good relationship with his 
wife and children, and he generally remained around his home 
when he was not working.  The veteran related that he had 
become aggressive and ill-tempered towards his co-workers, 
and felt emotionally and socially withdrawn.  He also said he 
had feelings of panic, depression, hopelessness, 
helplessness, guilt, frustration, and anger.  He related he 
had occasional feelings of happiness and friendliness.  The 
examiner noted that the veteran had average short-term memory 
with mild impairment of his long-term memory.  His judgment 
and insight appeared to be fair-to-good, with generally 
logical and coherent continuity of thought.  The examiner 
observed that the veteran seemed to be more depressed and 
suspicious/paranoid upon comparison with the results of his 
September 1997 PTSD examination.  The examiner's opinion was 
that the veteran was experiencing an acute episode of 
psychological turmoil marked primarily by anxiety, 
depression, and paranoia.  The examiner diagnosed the veteran 
with PTSD by prior diagnosis, anxiety disorder not otherwise 
specified by prior diagnosis, pain disorder associated with 
psychological factors, possible adverse effects of 
medication, and possible malingering.  He assessed the 
veteran as having a GAF of 55.

In a rating decision in September 1998, the RO increased the 
veteran's PTSD rating to 30 percent, effective with the June 
1997 claim for service connection.

A November 1998 statement by Dr. de Mahy again opined that 
the veteran's only disorder was PTSD.

In a November 1998 statement, the veteran's mother indicated 
that her son was a different person after coming back from 
Vietnam, and that he was nervous and had difficulty getting 
his experiences and bad dreams of Vietnam out of his head.  

The veteran also submitted a December 1998 statement from a 
friend who indicated that he had noticed changes in the 
veteran over the prior years, and stated that the veteran 
seemed very withdrawn and had told him about his recurring 
dreams and nightmares about Vietnam.

A December 1998 statement by Ms. Bourgeois, physical 
therapist, recounts the physical therapy which the veteran 
had received for his neck problem from December 1996 to July 
1997, and it was note he had done well with the treatment.

A May 2000 letter from Dr. Juneau indicates that he saw the 
veteran that day for his cervical spine problem, and last saw 
him in May 1997.  The veteran reported that for the prior 
three years he had experienced periodic flare ups of neck and 
arm pain, but managed these flare ups with a conservative 
regimen, which included the use of a home cervical traction 
apparatus.  The veteran reportedly had experienced another 
flare-up of pain in the five weeks prior to current visit.  
He related that the pain was more intense in the right arm, 
and he had numbness and tingling sensations which extended 
primarily into his right first and second fingers.  His 
reflexes were symmetrical, and no evidence of myelopathy was 
present.  He was given a prescription for outpatient physical 
therapy to reduce his symptoms of spondylotic radiculopathy.  
Dr. Juneau further stated his opinion that the veteran's 
spondylotic changes in his neck were the result of his duties 
in the Vietnam war.  

A letter from Michael Basile, M.D., dated in June 2000, 
indicates his belief, as the physician who treated the 
veteran following his automobile accident in December 1989, 
that the veteran did not suffer any serious injury at the 
time of the accident.

A July 2000 case report by Dr. de Mahy notes that the veteran 
continued to receive psychotherapy for PTSD.  Various 
symptoms were described, such as irritability, withdrawal, 
and problems sleeping.  Dr. de Mahy diagnosed the veteran 
with chronic PTSD and assessed a GAF of 55.

The veteran was given a VA spine examination in July 2000.  
He claimed he had intermittent neck pain since having to 
carry heavy loads during combat in service.  He said he 
currently used a home traction device and analgesics for his 
neck problem.  He related that neck pain gave him 
difficulties in working as a captain at a fire department.  
The veteran said his neck pain occurred about once a month, 
lasting for about 6-7 days each time.  He said that when he 
experienced neck pain, he was unable to turn his neck or 
drive comfortably.  It was reported he had radiculopathy 
affecting the right cervical root more than the left.  He had 
no tenderness of the cervical spine, and he had normal range 
of motion without any pain during the examination.  There was 
no stiffness of the muscles, and the veteran stated that he 
was free of pain at the time of examination.  X-rays of the 
cervical spine were normal, although a CT scan revealed 
osteophyte formation due to cervical spondylitis.  The 
examiner diagnosed the veteran with cervical spondylitis, and 
opined that the condition was related to the veteran's period 
of service.  

In October 2000, the RO increased the rating for PTSD to 50 
percent, effective with the June 1997 claim for service 
connection.  The RO also granted service connection and a 10 
percent rating for cervical spondylitis/spondylosis, 
effective with the June 1997 claim for service connection.

In a November 2000 statement, the veteran described his 
cervical spine condition, and noted it interfered with his 
job as a firefighter.  He attached a statement setting forth 
the amount of time lost from work over the past few years.  

In March 2001, the veteran was given a VA neurological 
examination.  He gave a history of neck pain with tingling in 
his thumb and index finger bilaterally, and he descibed a 
history of radicular pain going down both extremities from 
his neck, especially when he looked up.  On objective 
examination, it was noted he had normal muscle mass, 
strength, and tone in both upper extremities as well as both 
of his lower extremities.  His deep tendon reflexes were 
bilaterally symmetrical and normal.  His plantar response was 
flexor bilaterally, and he had intact sensation to all 
primary sensory modalities.  The examiner's diagnosis was 
bilateral cervical radiculopathy likely due to cervical 
spondylosis.  

In June 2001, the RO granted an increased rating to 20 
percent for the cervical spine condition (described as 
spondylitis/spondylosis with bilateral cervical 
radiculopathy), effective with the June 1997 claim for 
service connection.







Analysis

The veteran seeks a rating higher than 50 percent for his 
PTSD and a rating higher than 20 percent for his cervical 
spine condition.

The file shows that through correspondence, rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the veteran has been notified of the evidence 
necessary to substantiate his claims.  Medical records have 
been obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The Board notes that these are initial rating claims, and 
consideration has been given to "staged ratings" for the 
conditions (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective for these conditions in June 
1997.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
the evidence shows that since the effective date of service 
connection there have been no identifiable periods of time 
during which the veteran's PTSD has been more than 50 percent 
disabling and no periods of time during which his cervical 
spine disorder has been more than 20 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  PTSD.

The veteran seeks a rating higher than 50 percent for his 
PTSD.  

A rating of 50 percent is assigned for PTSD when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted when PTSD results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The medical evidence shows the veteran has received periodic 
psychotherapy for PTSD.  He reports symptoms such as 
difficulty sleeping, intrusive thoughts and nightmares about 
his experiences in Vietnam, and episodes of anger and 
irritability.  

With regard to the veteran's occupational status, he has been 
employed as a fireman for many years.  While he reports that 
his PTSD has had a negative effect on his relationships with 
his co-workers and his ability to perform the functions of 
his job, there is no indication that he has missed 
significant time from work due to his PTSD.  Socially, the 
veteran is married and has two children, and has indicated a 
good relationship with his family.  He reports some social 
withdrawal as to some activities, and says he stays around 
home when not working, yet he also reports friendships.  

Recent private and VA examiners assessed the veteran as 
having a GAF score of 55.  Under DSM-IV, this GAF score 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

The medical evidence indicates the veteran exhibits few, if 
any, of the symptoms listed as typical of a 70 percent 
impairment under Code 9411.  Despite some problems with PTSD, 
requiring outpatient treatment, he is fairly well adjusted 
both at work and in social relations.  The weight of the 
credible evidence demonstrates that, since the effective date 
of service connection, his PTSD has been manifested by some 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, and the condition 
is no more than 50 percent disabling under Code 9411.

As the preponderance of the evidence is against the claim for 
a higher rating for PTSD, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Cervical spine condition

The veteran seeks a rating higher than 20 percent for his 
cervical spine condition (describeed for rating purposes as 
cervical spondylitis/spondylosis with bilateral cervical 
radiculopathy).  

The veteran's cervical spine condition involves degenerative 
changes, and such may be rated under the criteria for 
arthritis.  Arthritis is rated based on limitation of motion 
of the affected joints.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.  Limitation of motion of the cervical spine is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.  38 C.F.R. § 4.71a, Code 5290.  

The 1997 and 2000 VA examinations indicate full range of 
motion of the cervical spine, without objective evidence of 
pain.  While the evidence as a whole suggests that the 
veteran may have some limitation of motion of his neck during 
use and flare-ups, there is clearly no more than moderate 
limitation of motion of the cervical spine, and no more than 
a 20 percent rating may be assigned under Code 5290.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v Brown, 8 Vet.App. 202 
(1995). 

Given some evidence of radiculopathy, the veteran's cervical 
spine condition may also be rated as intervertebral disc 
syndrome.  A 20 percent disability rating is assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability rating is assigned for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Evaluations under this code take into account both 
limitation of motion and neurological manifestations.  
VAOPGCPREC 36-97.  The the veteran has asserted that separate 
ratings should be assigned for radiculopathy in his arms, but 
such is not warranted, as a rating under Code 5293 
contemplates any radicular manifestations.

The medical evidence indicates that the veteran has 
experienced periodic neck pain and at times has complained of 
numbness and tingling in his upper extremities.  He saw Dr. 
Juneau for his symtoms in early 1997 and then had a course of 
physical therapy with good results.  A 1997 VA examination 
was negative for findings of radiculopathy, and the neck had 
full range of motion.  The veteran did not see Dr. Juneau 
again until 2000, after he reportedly had a flare-up of 
symtoms, and a course of physical therapy was again 
prescribed.  A 2000 VA spine examination showed full range of 
motion of the neck; although cervical radiculopathy was 
reported, there were no detailed objective neurological 
findings given.  At a 2001 VA neurological examination, 
bilateral cervical radiculopathy was reported, yet the 
reported motor and sensory examination findings regarding the 
upper extremities were entirely normal.  

Overall, the objective medical evidence includes few 
objective findings of limitation of motion or radiculopathy 
from the cervical spine condition.  Even taking into account 
additional symptoms during use and flare-ups  (38 C.F.R. 
§ 4.40, 4.45), the evidence shows no more than moderate 
cervical spine intervertebral disc syndrome, with recurring 
attacks, and such is to be rated 20 percent under Code 5293.

The weight of the evidence establishes that the veteran's 
cervical spine condition has been no more than 20 percent 
disabling since the effective date of service connection.  As 
the preponderance of the evidence is against the claim for a 
higher rating for the condition, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for PTSD is denied.

A higher rating for a cervical spine disability is denied.




		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

